MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Aug 19 2016, 8:08 am

regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Amy D. Griner                                            Gregory F. Zoeller
Mishawaka, Indiana                                       Attorney General of Indiana

                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Quintin Mayweather-Brown,                                August 19, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A03-1601-CR-206
        v.                                               Appeal from the Elkhart Superior
                                                         Court
State of Indiana,                                        The Honorable Stephen R.
Appellee-Plaintiff                                       Bowers, Judge
                                                         Trial Court Cause No.
                                                         20D02-1506-FB-17



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016            Page 1 of 17
                                             Case Summary
[1]   Quintin Mayweather-Brown (“Brown”) appeals his conviction for class B

      felony burglary following a jury trial. On appeal, he makes numerous claims,

      including that the trial court abused its discretion in rejecting his notice of alibi

      and thereby excluding alibi witnesses from testifying at trial. He also asserts

      that the trial court abused its discretion during jury selection and in admitting

      certain evidence, that the prosecutor committed misconduct during rebuttal

      closing argument, and that the State presented insufficient evidence to sustain

      his conviction. We find that Brown has waived his challenge to the trial court’s

      decision to reject his notice of alibi. Further, we find neither an abuse of

      discretion nor prosecutorial misconduct, and we conclude that the evidence was

      sufficient. Therefore, we affirm Brown’s conviction.


                                 Facts and Procedural History
[2]   On November 12, 2013, Craig Johnson discovered that someone had broken

      into his apartment in Elkhart and stolen several items, including change from a

      coin jar, a Playstation console and controller, two sports hats, two sports

      jerseys, shoes and jeans, a thick silver necklace, a watch, a laptop computer, a

      military-issued backpack, a cell phone, and a pendant that contained his

      deceased brother’s ashes. One of the sports hats and one of the sports jerseys

      were special ordered by Johnson and had unusual, distinctive, and recognizable

      characteristics.




      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 2 of 17
[3]   When investigating the break-in, police found that a front window screen of the

      apartment had been cut and the window was unlocked. They also found that

      the handle of the back door in the kitchen was locked, but the deadbolt was not

      locked. A fingerprint later identified as Brown’s was found on the empty coin

      jar in Johnson’s apartment. The coin jar had been moved during the

      commission of the crime from Johnson’s bedroom to the living room. After

      police informed Johnson of the fingerprint identification and Brown’s name,

      Johnson researched Brown on Facebook. Johnson did not know Brown. He

      saw photographs of Brown wearing what he believed to be his special ordered

      L.A. Lakers hat, Oakland Raiders football jersey, and thick silver necklace.

      The photographs were taken approximately two months after the items were

      stolen.


[4]   The State charged Brown with class B felony burglary. An initial hearing was

      held on June 25, 2015, and Brown indicated that he wished to proceed pro se

      with the appointment of standby counsel. The trial court set an omnibus date

      and pretrial conference hearing for August 24, 2015. On September 3, 2015,

      Brown provided notice of alibi, which the trial court rejected as untimely.

      Brown filed a motion to reconsider, which the trial court denied. 1 A jury trial




      1
        Although Brown states that he filed his notice on September 3, 2015, the chronological case summary
      contains no entry regarding the filing of a notice of alibi by Brown. However, in denying Brown’s motion to
      reconsider, the trial court referenced the filing of the notice.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016           Page 3 of 17
      began on December 15, 2015. The jury found Brown guilty as charged. This

      appeal ensued.


                                       Discussion and Decision

      Section 1 – Brown has waived his assertion that the trial court
            abused its discretion in excluding alibi witnesses.
[5]   Brown first claims that the trial court abused its discretion in rejecting his notice

      of alibi as untimely and thereby excluding alibi witnesses from testifying at trial.

      However, we agree with the State that Brown has waived our review of the trial

      court’s ruling. Brown failed to include a copy of his notice of alibi in the record

      on appeal, and therefore we have no way of assessing whether the notice

      complied with statutory requirements. See Ind. Code § 35-36-4-1. 2 It is the

      appellant’s duty to present an adequate record clearly showing the alleged error,

      and failure to do so results in waiver of the issue on appeal. Brattain v. State,

      777 N.E.2d 774, 776 (Ind. Ct. App. 2002). Moreover, it does not appear that

      Brown ever made an offer of proof to the trial court regarding the identity of the




      2
        Whenever a defendant in a criminal case intends to offer in his defense evidence of alibi, the defendant
      shall, no later than:
            (1) twenty (20) days prior to the omnibus date if the defendant is charged with a felony; or
            (2) ten (10) days prior to the omnibus date if the defendant is charged only with one (1) or more
            misdemeanors;
            file with the court and serve upon the prosecuting attorney a written statement of his intention
            to offer such a defense. The notice must include specific information concerning the exact place
            where the defendant claims to have been on the date stated in the indictment or information.




      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016                Page 4 of 17
      alleged alibi witnesses or the nature of their testimony. “An offer of proof is the

      method by which the proponent of evidence preserves any error in its

      exclusion.” Tyson v. State, 619 N.E.2d 276, 281 (Ind. Ct. App. 1993), trans.

      denied, cert. denied (1994). The offer of proof must demonstrate the substance,

      purpose, relevancy, and materiality of the excluded evidence in order to enable

      the appellate court to determine on appeal whether the exclusion was proper.

      Id. Failure to make an offer of proof about the nature of the testimony of alibi

      witnesses results in waiver of the issue on appeal. Herrera v. State, 679 N.E.2d

      1322, 1325 (Ind. 1997). We conclude that Brown has waived our review of this

      issue.


          Section 2 – The trial court did not abuse its discretion during
                                  jury selection.
[6]   Brown next contends that the trial court abused its discretion during jury

      selection. Specifically, he argues that he was denied his right to an impartial

      jury in violation of Article 1, Section 13 of the Indiana Constitution because the

      trial court denied his challenge for cause as to prospective juror Whitaker and

      then subsequently denied his motion to dismiss the entire jury panel. 3 We will

      address each assertion in turn.




      3
       Article 1, Section 13 of the Indiana Constitution provides: “In all criminal prosecutions, the accused shall
      have the right to a public trial, by an impartial jury….”



      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016              Page 5 of 17
      Section 2.1 – Brown cannot demonstrate reversible error in the
       trial court’s denial of his challenge for cause as to prospective
                                juror Whitaker.
[7]   At the outset of jury selection, prospective juror Whitaker indicated that she

      was “friends” with Deputy Prosecutor Ditton, one of the prosecutors trying the

      case. Tr. at 125. Later, she explained that she only knew Ditton from a

      community public service organization in which they were both involved.

      Whitaker stated that it would be “really difficult” to be fair and impartial but

      she thought that she “could do a good job” and would do her “very best.” Id. at

      240-41. Brown attempted to challenge Whitaker for cause, arguing that she had

      admitted that it would be hard for her to be impartial. The trial court denied his

      for-cause challenge, stating, “I think she’s in that gray area but she has

      indicated also that she could return a not guilty verdict. So I’m not going to

      give it to you for cause but you have an available peremptory challenge and you

      may take her as a peremptory.” Id. at 277-78. Brown thus exercised one of his

      final three peremptory challenges to strike Whitaker.


[8]   The trial judge has the inherent authority and responsibility to dismiss biased

      jurors for cause, either sua sponte or upon counsel’s motion, and is afforded

      broad discretion in making these decisions. Whiting v. State, 969 N.E.2d 24, 29

      (Ind. 2012). On appeal, we afford substantial deference to the trial judge’s

      decision respecting a challenge for cause and will find error only if the decision

      is illogical or arbitrary. Id. Before a party may seek appellate review of an

      unsuccessful for-cause motion, the party is required to satisfy the exhaustion


      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 6 of 17
      rule. Oswalt v. State, 19 N.E.3d 241, 246 (Ind. 2014). Our supreme court has

      explained,

              The exhaustion rule requires parties to peremptorily remove
              jurors whom the trial court refuses to strike for cause or show
              that they “had already exhausted [their] allotment of
              peremptories” at the time they request for-cause removal. And
              “even where a defendant preserves a claim by striking the
              challenged juror peremptorily,” an appellate court will find
              reversible error “only where the defendant eventually exhausts all
              peremptories and is forced to accept either an incompetent or an
              objectionable juror.” The rule promotes judicial economy: parties
              should use the tools at their disposal to cure error and avoid
              significant costs that will accrue to the judiciary, the parties, and
              the citizen jurors. Failure to comply with the exhaustion rule
              results in procedural default.


      Id. (citations omitted). The requirement that the defendant demonstrate that

      he was forced to accept either an incompetent or an objectionable juror is

      simply a recognition of our well-established standard of review in the voir dire

      context: namely, that reversible error occurs only when the error has prejudiced

      the defendant. Id. at 249.


[9]   Here, although Brown properly preserved his claim by striking Whitaker

      peremptorily, Brown cannot show reversible error. He failed to make a

      sufficient record in the trial court that, because he had exhausted his allotment

      of peremptories, he was forced to accept either an incompetent or an

      objectionable juror. Brown’s bald assertion on appeal that there were simply

      “several objectionable jurors … who remained on his jury” is insufficient.

      Appellant’s Br. at 14. Brown failed to direct the trial court to any specific juror
      Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 7 of 17
       who he believed was incompetent or objectionable that he was forced to accept,

       and therefore he cannot show that he was prejudiced by the trial court’s refusal

       to strike prospective juror Whitaker for cause. This brings us to Brown’s next

       argument.


           Section 2.2 – The trial court did not abuse its discretion in
           denying Brown’s motion to dismiss the entire jury panel.
[10]   Near the conclusion of jury selection, Brown moved to strike the entire jury

       panel because “a good majority of them have been victims of a crime such as a

       theft ….” Tr. at 330. The State agreed that “several” panel members had been

       victims, but noted that each member had indicated his or her ability nonetheless

       to be fair and impartial. Id. at 331. The trial court also noted the “significant”

       number of panel members who had been victims, but found that the jurors had

       been “unequivocal about their ability to be fair.” Id. at 332. Accordingly, the

       trial court denied Brown’s motion to strike the jury panel.


[11]   “A trial court’s decision whether or not to dismiss a jury panel will be reviewed

       for an abuse of discretion. Only when evidence is presented which establishes

       the jury’s inability to impartially try the case, will a dismissal be warranted.”

       Crain v. State, 736 N.E.2d 1223, 1233 (Ind. 2000) (citation omitted). No such

       evidence was presented here. As noted above, each of the panel members who




       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 8 of 17
       were victims of crime unequivocally expressed his or her ability to be fair. 4

       Under the circumstances, we cannot say that the trial court abused its discretion

       in denying Brown’s motion to strike the entire jury panel.


             Section 3 – The trial court did not abuse its discretion in
                          admitting fingerprint evidence.
[12]   Brown asserts that the trial court abused its discretion in admitting evidence

       that his fingerprint was recovered from the empty coin jar found inside

       Johnson’s apartment. The trial court is afforded wide discretion in ruling on

       the admissibility of evidence, and we review its ruling only for an abuse of

       discretion. Beasley v. State, 46 N.E.3d 1232, 1235 (Ind. 2016). An abuse of

       discretion occurs when the decision is clearly against the logic and effect of the

       facts and circumstances and the error affects a party’s substantial rights. Id.

       We do not reweigh the evidence, and we consider only the evidence that is

       either favorable to the trial court’s ruling or unrefuted evidence favorable to the

       defendant. Id.


[13]   At trial, Brown objected to the admission of the fingerprint evidence on chain of

       custody grounds. In order to establish proper chain of custody, the State “must




       4
         On appeal, Brown points only to Juror Dibley as a crime victim who was actually seated on the jury. Our
       review of the record reveals that during voir dire, Dibley stated that he had some videotapes stolen out of his
       pickup truck twenty-five years ago. When asked whether he could be fair and impartial regarding his
       consideration of the evidence, he responded, “Yes.” Tr. at 282. The State indicates that Juror Roose was
       also a crime victim who remained on the seated jury. Roose had a radio stolen out of his car forty-two years
       ago during a high school football game. Roose indicated that he could hardly remember any details of the
       theft and responded “absolutely not” when asked whether that event would prevent him from being fair and
       impartial. Id. at 134.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016              Page 9 of 17
       give reasonable assurances that the evidence remained in an undisturbed

       condition. However, the State need not establish a perfect chain of custody,

       and once the State ‘strongly suggests’ the exact whereabouts of the evidence,

       any gaps go to the weight of the evidence and not to admissibility.” Troxell v.

       State, 778 N.E.2d 811, 814 (Ind. 2002) (citations omitted). Indeed, “[t]here is a

       presumption of regularity in the handling of evidence by public officers.” Bell v.

       State, 881 N.E.2d 1080, 1084 (Ind. Ct. App. 2008), trans. denied. Accordingly,

       merely raising the possibility of tampering is insufficient for a successful

       challenge to the chain of custody. Id.


[14]   Here, Elkhart Police Officer Andy Chrobot testified that he observed a

       fingerprint on the empty coin jar found in Johnson’s living room and that he

       lifted the print onto a “hinge lifter.” Tr. at 499. After transporting the hinge

       lifter to the police station, he “tagged” it in as evidence, “sealed it in a clear

       plastic bag,” “initialed the bag,” “put the case number” on the bag, “printed out

       an evidence voucher, signed that,” and “put the evidence voucher attached to

       the hinge lifter in the bag into [the] secured evidence room.” Id. Officer

       Chrobot stated that the sealed fingerprint evidence was then sent to “the lab.”

       Id. at 500. The record indicates that the although the evidence was originally

       sent to the Indiana State Police Regional Laboratory in Fort Wayne, due to the

       high volume of evidence, it was then sent to the Indianapolis Regional

       Laboratory. Lorinda Gibbs from the Indianapolis laboratory testified that she

       received the fingerprint evidence in a sealed condition and that “it was apparent

       that it had not been opened since the date that it was sealed in that bag when it


       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 10 of 17
       was collected.” Id. at 560. Gibbs personally processed the evidence and

       uploaded it into the AFIS database, which resulted in a potential match to

       Brown. After confirming that match with the AFIS fingerprint card and a new

       set of fingerprints taken from Brown in January 2014, Gibbs opined that the

       fingerprint on the empty coin jar belonged to Brown.


[15]   This testimony provided a reasonable assurance that the fingerprint evidence

       remained undisturbed as it passed from the custody of Officer Chrobot to Gibbs

       and strongly suggests the exact whereabouts of the evidence at all times. Brown

       complains that the State presented no testimony to indicate how the evidence

       precisely “went from Officer Chrobot to Gibbs,” especially since the evidence

       was initially sent to the Fort Wayne laboratory before being sent to

       Indianapolis. Appellant’s Br. at 16. As noted above, the State is under no

       obligation to establish a perfect chain of custody, and Brown has offered no

       evidence to overcome the presumption of regularity and due care exercised in

       the handling of the evidence. Brown’s complaints go to the weight of the

       evidence, not to its admissibility. The trial court did not abuse its discretion in

       admitting the fingerprint evidence.


       Section 4 – The prosecutor did not commit misconduct during
                        rebuttal closing argument.
[16]   In an attempt to explain the presence of his fingerprint on the empty coin jar,

       Brown argued during closing that he was friends with a previous tenant of

       Johnson’s apartment, Justin Felder, and that Felder still had a key to the

       apartment. Brown argued, “I could have came [sic] there on a different day in

       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 11 of 17
       which nothing puts me at the scene to contradict anything besides the

       fingerprint on the jar.” Tr. at 697-98. He went on to say, “So me and Mr.

       Justin Felder – if he had access to this home and clearly the victim thought that

       and they never ruled out that – he would have no problem sneaking me in if I

       needed to use the bathroom if he had a key.” Id. at 702. Brown then criticized

       the State for not calling Felder as a witness.


[17]   In rebuttal, the prosecutor responded, “There’s no evidence in this case that

       Justin was involved whatever. Defense calls his own witnesses. In this case the

       defendant called witnesses. He had every opportunity to call Justin if he

       wanted to hear from him that bad.” Id. at 707. Brown objected, claiming that

       the State was shifting the burden of proof and indirectly commenting on his

       failure to testify. The trial court overruled the objection, informing Brown that

       he had opened the door to the prosecutor’s argument and that “this is not a

       commentary on your failure to testify nor does it place the burden of proof on

       you.” Id. at 708. The prosecutor continued, “the defense could have called

       Justin to the stand …. He, just like the State, could have called Justin as a

       witness to say did you let me in with a key? Did you do that?” Id. The

       prosecutor subsequently argued, “And if you want to try or want to believe his

       self-serving uncorroborated claim that this phantom Justin Felder let him in

       with a key that doesn’t mean [Brown] didn’t commit a crime. That just means

       he committed the crime with Justin Felder.” Id. at 710. Brown objected again

       and moved for a mistrial. The trial court sustained the objection as far as the




       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 12 of 17
       State’s implication that Felder was actually involved in the crime, but denied

       the motion for mistrial.


[18]   Brown contends that the prosecutor’s comments constituted misconduct

       because they improperly referred to his failure to testify and shifted the burden

       of proof. In reviewing a claim of prosecutorial misconduct that was properly

       preserved, we determine (1) whether misconduct occurred, and if so, (2)

       whether the misconduct, under all of the circumstances, placed the defendant in

       a position of grave peril to which he should not have been subjected. Ryan v.

       State, 9 N.E.3d 663, 667 (Ind. 2015). 5 “Whether a prosecutor’s argument

       constitutes misconduct is measured by reference to case law and the Rules of

       Professional Conduct.” Id. (citation omitted).


[19]   The Fifth Amendment to the United States Constitution provides that no

       person “shall be compelled in any criminal case to be a witness against

       himself.” “‘The Fifth Amendment privilege against compulsory self-

       incrimination is violated when a prosecutor makes a statement that is subject to

       reasonable interpretation by a jury as an invitation to draw an adverse inference

       from a defendant’s silence.’” Boatright v. State, 759 N.E.2d 1038, 1043 (Ind.

       2001) (quoting Moore v. State, 669 N.E.2d 733, 739 (Ind. 1996)). The defendant




       5
         The State asserts that Brown, who proceeded at trial pro se, failed to properly preserve his claim, but the
       record reveals that Brown made a contemporaneous objection to the prosecutor’s comments immediately
       followed by a motion for mistrial. Tr. at 707, 710. We think that this was sufficient to preserve the issue for
       appeal even absent a request for a jury admonishment. But see Ryan, 9 N.E.3d at 667 (generally to preserve a
       claim of prosecutorial misconduct, “the defendant must—at the time the misconduct occurs—request an
       admonishment to the jury, and if further relief is desired, move for a mistrial.”)

       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016             Page 13 of 17
       bears the burden of showing that a comment improperly penalized the exercise

       of the right to remain silent. Moore, 669 N.E.2d at 739. “In determining

       whether a prosecutor’s comments are error, fundamental or otherwise, we look

       to see if the comments in their totality are addressed to the evidence rather than

       the defendant’s failure to testify. If so, there are no grounds for reversal.”

       Carter v. State, 686 N.E.2d 1254, 1262 (Ind. 1997). Arguments that focus on the

       uncontradicted nature of the State’s case do not violate the defendant’s right to

       remain silent. Id. (citing Isaacs v. State, 673 N.E.2d 757, 764 (Ind. 1996)).


[20]   We agree with the trial court that the prosecutor’s comments during rebuttal

       closing argument neither referred to Brown’s failure to testify nor shifted the

       burden of proof. Instead, the prosecutor’s statements directly addressed the

       defense’s theory of the case and focused on the State’s evidence and the lack of

       contradictory evidence. In other words, the prosecutor’s comments were

       properly addressed to Brown’s closing argument rather than to Brown’s failure

       to testify or to the burden on proof. See Callahan v. State, 527 N.E.2d 1133, 1137

       (Ind. 1988) (noting that remark about lack of an explanation by the defense

       concerning otherwise incriminating evidence is proper so long as prosecutor

       focuses on absence of evidence to contradict State’s evidence and not on

       accused's failure to testify); Zamani v. State, 33 N.E.3d 1130, 1143 (Ind. Ct. App.

       2015) (prosecutor’s argument noting lack of explanation for defendant’s

       behavior focused on State’s evidence and lack of contradictory evidence, not on

       defendant’s failure to testify), trans. denied; Hancock v. State, 737 N.E.2d 791, 798

       (Ind. Ct. App. 2000) (holding that prosecutor’s statements were not


       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 14 of 17
       inappropriate comment on defendant’s failure to testify but rather proper

       comment on defendant’s failure to present convincing evidence to support

       defense). Based upon our review of the prosecutor’s comments in their totality,

       we conclude that no misconduct occurred.


        Section 5 – The State presented sufficient evidence to sustain
                            Brown’s conviction.
[21]   Finally, Brown contends that the State presented insufficient evidence to sustain

       his conviction. When reviewing a claim of insufficient evidence, we neither

       reweigh the evidence nor assess witness credibility. Bell v. State, 31 N.E.3d 495,

       499 (Ind. 2015). We look to the evidence and reasonable inferences drawn

       therefrom that support the verdict and will affirm if there is probative evidence

       from which a reasonable factfinder could have found the defendant guilty

       beyond a reasonable doubt. Id. In short, if the testimony believed by the trier

       of fact is enough to support the verdict, then the reviewing court will not disturb

       the conviction. Id. at 500.


[22]   To prove that Brown committed class B felony burglary, the State was required

       to prove that he broke and entered Johnson’s “dwelling” with intent to commit

       a felony in it. See Ind. Code § 35-43-2-1. Brown asserts that the State presented

       insufficient evidence to establish his identity as the burglar. Specifically, he

       contends that the State failed to prove that he broke and entered Johnson’s

       apartment with intent to commit theft in it because his fingerprint was not

       found on any point of entry or at other various places inside the apartment but

       merely on the empty coin jar. He argues that such evidence does not establish

       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 15 of 17
       “where or when” he touched the jar, and that although Johnson’s apartment

       was not a public place, he could have touched the jar at a different time and not

       necessarily during the commission of a crime. Appellant’s Br. at 22.


[23]   Brown’s argument is without merit. Our supreme court has held that “a finger,

       palm, or bare footprint found in a place where a crime was committed may be

       sufficient proof of the defendant’s identity.” Meehan v. State, 7 N.E.3d 255, 258

       (Ind. 2014) (citing Shuemak v. State, 254 Ind. 117, 119, 258 N.E.2d 158, 159

       (1970)). Other considerations include the defendant’s legitimate access to the

       fingerprinted object, relocation of the object from its point of origin, and the

       defendant’s authorization to enter the dwelling or structure. Id. (citing Mediate

       v. State, 498 N.E.2d 391, 393 (Ind. 1986)). As the court explained in Mediate,


               [t]he preclusion of legitimate access to the object supports the
               inference that the fingerprints were not made in a lawful manner.
               Whether the fingerprinted object was located in a public or
               private place is an important factor. When [the] defendant’s
               fingerprint is found on an object which was never accessible to
               the public a reasonable inference arises that the print was made
               during the crime.


       498 N.E.2d at 394.


[24]   Johnson testified that he did not know Brown and never gave Brown

       permission to enter his apartment and remove his personal property. Brown’s

       fingerprint was found on an object which has never been accessible to the

       public, and the object was clearly relocated from its point of origin during the

       commission of the offense. The jury reasonably could have inferred that Brown

       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 16 of 17
       left his print on the coin jar when he committed the burglary. Moreover,

       Brown’s fingerprint is not the only evidence establishing his identity as the

       perpetrator of the burglary. Johnson testified that he believed that the hat,

       jersey, and necklace that Brown wore in his Facebook photograph were the

       same items that were stolen from his apartment. The fingerprint evidence

       coupled with additional circumstantial evidence presented by the State was

       sufficient to support Brown’s conviction. His assertions on appeal are merely a

       request that we reweigh the evidence in his favor, and we will not.


[25]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1601-CR-206 | August 19, 2016   Page 17 of 17